Cooley, J.
A mandamus is applied for in this case to compel the Commissioner of the State Land Office to issue to the relator a certificate of purchase of a city lot in Lansing which was purchased by him at a sale of the same as forfeited school lands. The sale was made on the 28th day *240of October, 1869, and the purchase by relator is not contested, but the Commissioner insists that under the law then in force the previous purchaser, whose rights were forfeited, was entitled to a year’s redemption, and that the certificate of purchase could not issue to Jones until the year had expired without redemption being made. The relator, on the other hand, insists that the statute which purports to give the right of redemption is for various reasons unconstitutional and void.
The statute in question is act number 85 of the General Laws of 1869, which is entitled “An act to amend section 2435 and section 2463 of the Compiled Laws, relative to the payment of moneys by purchasers of the trust fund and swamp lands to county treasurers, and the forfeiture and redemption of said lands.” The first constitutional objection to this statute, as we understand counsel, is, that the amended section 2463 gives to the original purchaser a right to redeem forfeited school lands after a sale thereof which was not allowed under previous statutes, and thereby comes in conflict with section two of article thirteen of the Constitution, which requires the interest and income of the primary school fund to be “annually” appropriated to the specific objects for which the fund exists.-
If there is any validity whatever to this objection, it precludes the Legislature from making any change in the laws regarding the Primary School lands, the effect of which would be either to accelerate or postpone the payment of moneys that might come due upon the sales. According to the relator’s position, when a contract of purchase has once been made, the payments which it provides for in each year, belong to the fund which must be distributed that year under an imperative mandate of the Constitution, and however much it might be for the interest of the fund that new regulations should be made which should allow pay-*241merits at other periods, it is not in the power of the Legislature to make such regulations.
We are somewhat at a loss to know how to treat this argument, inasmuch as its unsoundness appears to us so clear that no effort at demonstration can make it more plain and palpable. The purpose of the constitutional provision was evidently as far as possible from any such consequences as the relator insists upon, and had nothing more in view than the periodical appropriation of the income received by the State from the Primary School fund to its proper and legitimate purposes. That clause did not propose to take from the Legislature the power of regulating from time to time the State policy regarding the Primary School lands as should be deemed proper; and if the result should be to increase or reduce the income for the year from the Primary School fund, the Constitution would nevertheless be complied with, both in terms and in spirit, if the sum actually received was properly appropriated. There is not, we think, the slightest reason to doubt that the act of 1869 was within the constitutional authority of the Legislature.
It is insisted also that the act in question is void, because, being amendatory of a certain section of a previous .statute, the section amended is not set forth and published at length, as required by section twenty-five of article four of the Constitution. The section as amended is given in full, but it is claimed that the section as it previously stood should have been given also. We do not tlii'nk this was the intention of the Constitution. It is a full compliance with the terms as well as the purpose of that provision, if the section as amended is ‘set forth at length, with such reference to the old law as will show for what the new law is substituted. See Tuskaloosa Bridge Co. v. Olmstead, 41 Ala., 9.
*242The only other objection to the act of 1869 is that it is inoperative, because it purports to amend a section of the Compiled Laws which had no existence. It seems that section 2463 of the Compiled Laws, which governs the case, had previously been amended by another statute; and the effect was, it is claimed, to repeal the section as it stood m the Compiled Laws, leaving the amendatory statute to stand instead thereof. And the argument is that a subsequent amendatory statute could not properly be entitled “An act to amend section 2463 of the Compiled Laws,” because there was no longer any such section, and an act thus entitled could have nothing to operate upon.
This reasoning seems to us too refined for practical value. Under our Constitution the mode of aniending a section of a statute is by enacting that the section in question “shall read as follows.” The position of the section in the original statute is not changed, and there is no reason why subsequent amendments of the same section should not be made by reference to its number in the original statute.
The mandamus applied for must be denied, with costs.
The other Justices concurred.